DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the Amendment filed on 7/26/2022.
Claims 1-20 are pending. Claims 1, 11, 20 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/27/2022 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaganathan et al. (US-20200302224-A1, hereinafter Jaganathan), in view of Saito (US 20160004793 A1), further in view of Yip et al. (US-20200258223-A1, hereinafter Yip)

Regarding Claim 11, Jaganathan teaches one or more non-transitory computer readable media including instructions that, when executed by one or more processors , cause the one or more processors to train a machine learning model (Jaganathan, Paragraph [1136], [1181], the system controller 14706 includes one or more processors or modules that can communicate with one another. Each of the processors or modules may include an algorithm (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium) or sub-algorithms to perform particular processes; Storage subsystem 14910 stores programming and data constructs that provide the functionality of some or all of the modules and methods described herein. These software modules are generally executed by deep learning processors 14978.)  to modify portions of shapes when designing three-dimensional ("3D") objects by performing the steps of (Jaganathan, Paragraph [0887], [1565]. the recurrent module 10810 applies three-dimensional (3D) convolutions; evaluating analyte shape and boundaries of a particular analyte to identify at least one pixel that contains part of the particular analyte): 
converting first structural analysis data having a first resolution to first coarse structural analysis data having a second resolution that is lower than the first resolution (Jaganathan, Paragraph [0335], The sequencing images 108 in the pixel domain are first converted into the subpixel domain by a subpixel addresser 110 to produce sequencing images 112 in the subpixel domain. [0348], first, the origin subpixels (preliminary center coordinates of the clusters) identified by the base caller 114 are used to identify a first set of clusters; subpixels that are not part of the first set of clusters are used to identify a second set of clusters (by identification of substantially matching base call sequences of contiguous subpixels) [0409], A decoder, which takes the representation encoding and increases spatial resolution back to produce a reconstructed image as output. , the encoder subnetwork includes a hierarchy of encoders and the decoder subnetwork includes a hierarchy of decoders that map low resolution <read on second resolution> encoder feature maps to full input resolution <read on first resolution> feature maps); 
Jaganathan does not explicitly disclose but Saito teaches wherein the first structural analysis data (Saito, Paragraph [0017], The multi-body dynamics analysis condition setting unit sets a load or displacement that is obtained as a result of performing multi-body dynamics analysis on the structural body model) comprises at least one of one or more strain energy values, one or more displacements, or one or more rotations (Saito, Paragraph [0109], The objective condition is a condition set according to an object of the structural body model 13. Examples of this objective condition include, minimizing displacement, minimizing strain energy, minimizing generated stress, maximizing absorbed energy, and the like. [0116], in the optimization analysis of the comparative example, a shape that minimizes displacement of an attachment surface was found, supposing that the outer part 14a is attached to the door model 41… the comparative example is similar in that a centrifugal force in the rotation and an inertia force upon the stop of the rotation act on the door model. [0123], the operator inputs, as the optimization analysis conditions, as described above, an objective condition such as minimizing the strain energy or maximizing the absorbed energy, and a constraint condition such as a material volume fraction.
generating one or more result based on a first shape (Saito, Paragraph [0125], The operator generates a shape model obtained by the optimization calculation or the like and checks stiffness by other structural analysis calculation based on the model).
Saito and Jaganathan are analogous since both of them are dealing with optimization of three dimensional modelling. Jaganathan provided a way of using machine learning mode working on images with different resolutions in the three dimensional modelling with user functions iteratively optimizing the data. Saito provided a way of optimizing three dimensional modelling using multiple variables include strain energy values, displacement and rotation on three dimensional objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate optimization adjustment taught by Saito into modified invention of Jaganathan such that when using the machine learning during the modeling process, system will be able to apply optimization function by using various training variables to properly and accurately calculate and adjust the training sets in order to create best modeling result.
The combination does not explicitly disclose but Yip teaches generating one or more training sets based on a first shape (Yip, Paragraph [0124], a deep learning framework 150 that implements various machine learning techniques to generate trained classifier models for image-based biomarker analysis from received training sets of image data or sets of image data and other patient information), the first coarse structural analysis data, and a second shape that is derived from the first shape, wherein each of the one or more training sets is associated with a different portion of the first shape (Yip, Paragraph [0118], a first image resolution, downsampling that image to a second image resolution, and then performing a normalization on the downsampled; [0146], his allows, for example, to have tiles of different pixel sizes and different pixel shapes that are selected specifically to increase accuracy and/or to decrease processing time associated with a particular biomarker); and 
performing one or more machine learning operations on the machine learning model using the one or more training sets (Yip, Paragraph [0112], The system 100 includes an imaging-based biomarker prediction system 102 that implements, among other things, image processing operations, deep learning frame works; [0123], a deep learning framework 150 that implements various machine learning techniques to generate trained classifier models for image-based biomarker analysis from received training sets of image data or sets of image data and other patient information)
to generate a first trained machine learning model that is trained to modify at least a portion of a shape having the first resolution based on coarse structural analysis data having the second resolution (Yip, Paragraph [0112], works, and report generating operations to analyze histopathology images of tissue samples and predict the presence of biomarkers in the tissue samples [0118], receiving an initial histopathology image, at a first image resolution, downsampling that image to a second image resolution, and then performing a normalization on the  downsampled <read on coarse structural data> histopathology image; it is noted when the image is normalized, it is modified).
Yip and Jaganathan are analogous since both of them are dealing with using machine learning based on multiple training sets. Jaganathan provided a way of using machine learning mode working on images with different resolutions. Yip provided a way of modifying portion of images using multiple training sets using multiple operations with different resolutions by using the deep learning training models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate multiple training sets with different resolutions taught by Yip into modified invention of Jaganathan such that when using the machine learning during the modeling process, system will be able to using different training sets with different resolution by repeatedly adjusting the training sets in order to create best modeling result.
 
Regarding Claim 12, the combination of Jaganathan, Saito and Yip teaches the invention in Claim 11.
The combination further teaches wherein generating the one or more training sets comprises (Jaganathan, Paragraph [0402], the training examples in the training set 1504 and associated ground truth data 1508 as the training data 1504 for training the neural network-based template generator 1512 and the neural network-based base caller): 
converting the first shape to a coarse shape having the second resolution (Jaganathan, Paragraph [0348], identify a first set of clusters; subpixels that are not part of the first set of clusters are used to identify a second set of clusters (by identification of substantially matching base call sequences of contiguous subpixels) [0409], A decoder, which takes the representation encoding and increases spatial resolution back to produce a reconstructed image as output. , the encoder subnetwork includes a hierarchy of encoders and the decoder subnetwork includes a hierarchy of decoders that map low resolution <read on second resolution> encoder feature maps to full input resolution <read on first resolution> feature maps); and 
executing a sliding window algorithm on each of the first shape, the first coarse structural analysis data, the coarse shape, and the second shape to generate the one or more training sets (Jaganathan, Paragraph [0736], Temporal convolution layers use so-called "combinatory convolutions" that groupwise convolve over input channels in successive inputs on a sliding window basis. In one implementation, the successive inputs are successive outputs produced by a previous spatial convolution layer or a previous temporal convolution layer)

Regarding Claim 13, the combination of Jaganathan, Saito and Yip teaches the invention in Claim 11.
The combination further teaches wherein generating the one or more training sets comprises: determining a plurality of potential training sets based on the first shape, the first coarse structural analysis data, and the second shape (Jaganathan, Paragraph [1555], using a first neural network to determine metadata about analytes, the metadata identifies centers of the analytes, shapes of the analytes, and/or boundaries between the analytes, and using a second neural network to base call the analytes based on the determined metadata), 
wherein each potential training set included in the plurality of potential training sets includes a different portion of the second shape; and performing one or more filtering operations on the plurality of potential training sets (Jaganathan, Paragraph [0083], the convolution filters serve as a series of motif scanners, since a set of such filters is capable of recognizing relevant patterns in the input and updating themselves during the training procedure. [1220], analysis may be performed to call or assign the sample read for only one of the potential genetic loci. In some implementations, the sample read that is compared to the database of reference sequences is the first read from paired-end sequencing. When performing paired-end sequencing, a second read (representing a raw fragment) is obtained that correlates to the sample read) based on a plurality of distances to a surface of the first shape to generate the one or more training sets.

Regarding Claim 14, the combination of Jaganathan, Saito and Yip teaches the invention in Claim 11.
The combination further teaches a second training set included in the one or more training sets includes a second portion of the second shape that at least partially overlaps the first portion of the second shape (Jaganathan, Paragraph [0302], there is an overlap zone in which data used during roll-up of a first data block overlaps with and can be reused for a second block of roll-ups).
wherein a first training set included in the one or more training sets includes a first portion of the second shape (Yip, Paragraph [0109],There may be a vertical and/or horizontal shift between the location of the corresponding tissue features in the first image and the location of the corresponding tissue features in the second image)
As explained in rejection of claim 11, the obviousness for combining of training sets of Yip into Jaganathan is provided above.

Regarding Claim 15, the combination of Jaganathan, Saito and Yip teaches the invention in Claim 11.
The combination further teaches wherein generating the one or more training sets comprises: generating a first training set that includes a first portion of the first shape (Jaganathan, Paragraph [1429], Each training example includes image data from a sequence of image set; Each ground truth data identifies spatial distribution of analytes and their surrounding background whose intensity emissions are depicted by the input image data, including analyte centers, analyte shapes)
, a second portion of the first coarse structural analysis data (Jaganathan, Paragraph [0348], subpixels that are not part of the first set of clusters are used to identify a second set of clusters (by identification of substantially matching base call sequences of contiguous subpixels)
, and a third portion of the second shape (Jaganathan, Abstract, The second input comprises third image data derived by modifying second image data based on the metadata; Paragraph [0302], a first data block overlaps with and can be reused for a second block of roll-ups); and 
rotating each of the first portion of the first shape, the second portion of the first coarse structural analysis data, and the third portion of the second shape based on a 3D rotation direction to generate a second training set (Jaganathan, Paragraph [0265], multiple images can be collected at a single position using different illumination wavelengths and/or different filters rotated into position between the imaged media and the sensor).

Regarding Claim 17, the combination of Jaganathan, Saito and Yip teaches the invention in Claim 11.
The combination further teaches wherein converting the first structural analysis data to the first coarse structural analysis data comprising performing one or more field transfer operations [[ or remeshing operations ]] on the first structural analysis data (Yip, Paragraph [0352], The tissue detector 1402 transfers tissue area location data 1403 to a tissue class tile grid projector 1404 and to a cell tile grid projector; and, for each of several tissue class labels, performs a tissue classification on a tile).
As explained in rejection of claim 1, the obviousness for combining of different training sets and operations of Yip into Jaganathan is provided above.

Regarding Claim 18, the combination of Jaganathan, Saito and Yip teaches the invention in Claim 11.
The combination further teaches wherein the first coarse structural analysis data comprises at least one of a plurality of strain energy values, [[ a plurality of displacements, ]] or a plurality of rotations (Jaganathan, Paragraph [1123], the biosensor 14712 can be configured to engage a thermal element for transferring thermal energy into or out of the flow channel. [1280], term "reference point" can include other aspects that distinguish or separate images, such as angle, rotational, temporal, or other aspects that can distinguish or separate images).

Regarding Claim 19, the combination of Jaganathan, Saito and Yip teaches the invention in Claim 11.
wherein the first shape includes at least one of a signed distance field or a keep-in label for each voxel of a 3D grid having the first resolution (Jaganathan, Paragraph [0471], The three models are trained to produce different outputs. This is achieved by using different types of ground truth data representations as training labels. [0893], A 3D convolution is a mathematical operation where each voxel present in the input volume is multiplied by a voxel in the equivalent position of the convolution kernel. [1277], the term "template" refers to a representation of the location or relation between signals or analytes. Thus, in some implementations, a template is a physical grid with a representation of signals corresponding to analytes in a specimen. [1393], the input image data includes images in the sequence of image sets, and the images have a resolution of 3000×3000 <read on first resolution>).

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 11 but as a method and the combination of Jaganathan, Saito and Yip teaches all the limitations as of Claim 11. Therefore is rejected under the same rationale.

Regarding Claim 10, the combination of Jaganathan, Saito and Yip teaches the invention in Claim 1.
The combination further teaches wherein the machine learning model comprises a neural network, and the first trained machine learning model comprises at least one of a trained version of the neural network or a trained version of another type of machine learning model (Jaganathan, Paragraph [0076], The technology disclosed relates to artificial intelligence type computers and digital data processing systems and corresponding data processing methods and products for emulation of intelligence (i.e., knowledge based systems, reasoning systems, and knowledge acquisition systems); and including systems for reasoning with uncertainty (e.g., fuzzy logic systems), adaptive systems, machine learning systems, and artificial neural networks. In particular, the technology disclosed relates to using deep neural networks such as deep convolutional neural networks for analyzing data; [0080], The goal of training deep neural networks is optimization of the weight parameters in each layer, which gradually combines simpler features into complex features so that the most suitable hierarchical representations can be learned from data. ).

	Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.

	Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

	Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.

	Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 15 and therefore is rejected under the same rationale.

	Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

	Regarding Claim 8, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

	Regarding Claim 9, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of claim 1, but in a system. As shown in the rejection, the combination of Jaganathan, Saito and Yip teaches disclose the limitations of claims 1. Additionally, Jaganathan discloses an system that maps to Fig. 147B and Paragraph [1119] (Jaganathan, Fig. 1147B, Element 14748 Memories store data; Element 14746 Configurable Processor; Paragraph [1119], a sequencing system 14700A. The sequencing system 14700A comprises a configurable processor 14746. The configurable processor 14746 implements the base calling techniques disclosed herein). Thus, Claim 20 is met by Jaganathan according to the mapping presented in the rejection of claims 1, given the method corresponds to the system.



	Allowable Subject Matter
Claim 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1-6, 8-15, 17-20, filed on 7/26/2022, with respect to rejection under 35 USC § 103 have been fully considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of Jaganathan, Saito and Yip.
In regard to Claims 2-6, 8-10, 12-15, 17-19, they directly/indirectly depends on independent Claim 1, 11 respectively. Applicant does not argue anything other than the independent claim 1, 11. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120166152 A1 	Method and apparatus for controlling properties of nucleic acid nanostructures
US 6467521 B1	Apparatus for making damped composite structures with fiber wave patterns
US 20100032165 A1	Modeling And Designing of Well Drilling System That Accounts For Vibrations
US 20160342714 A1	Monolithic structure with a rotation in a shearable medium
US 20200156323 A1	Systems and methods for optimization of design and tool paths for additive manufacturing
US 10576620 B1		Robotic mobility device and control
US 20200277184 A1	3D-structured sensors having stretchable multi-functional tactile electronic hairs


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YuJang Tswei/Primary Examiner, Art Unit 2619